Bell, Justice.
1. “As a general rule, evidence of tlie commission of one crime is not admissible upon the trial for another, where the sole purpose is to show that the defendant has been guilty of other crimes, and would, therefore, be more liable to commit the offense charged; but if the evidence is material and relevant to the issue on trial, it is not inadmissible because it may also tend to establish the defendant’s guilt of a crime other thah the one charged.” Frank v. State, 141 Ga. 243 (2, b) (80 S. E. 1016); Hall v. State, 7 Ga. App. 115 (6) (66 S. E. 390).
2. In the present case, the evidence to which objection was made tended to show that the gun with which the defendant killed the deceased was stolen by him an hour or so previously, arid was admissible for the purpose of showing premeditation and malice. Being relevant for this purpose, the court did not err in allowing its ■ introduction over objection that it placed the defendant’s character in issue, and was prejudicial and inadmissible as tending to prove the commission by defendant of a separate and distinct crime, “not a similar transa'ction or similar offense.” Cox v. State, 165 Ga. 145 (139 S. E. 861); Wilson v. State, 173 Ga. 275 (2) (160 S. E. 319).
3. The evidence authorized the verdict, ahd the court did not err in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.

J. B. McCurdy and J. B. Vencible, for plaintiff in error.
M. J. Yeomans, ailorney-general, Claude C. Smilh, solicitor-general, B. D. Murphy, and E. J. Clower, contra.